Citation Nr: 9920120	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with spondylolysis of L5-S1, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), for the time period before April 16, 
1996, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for PTSD for the 
time period from April 16, 1996, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which an increased 
rating for lumbar strain with spondylolysis of L5-S1 was 
denied and in which service connection for PTSD was granted 
and assigned an evaluation of 10 percent.

Subsequently, and following the receipt of medical evidence 
showing the veteran had been hospitalized for his PTSD, the 
RO granted an evaluation of 50 percent for this disability 
effective from April 16, 1996.  However, the veteran's claim 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for Veterans 
Claim, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

The veteran submitted a claim for the loss of the use of his 
legs, as secondary to his service-connected lumbar strain 
with spondylolysis, L5-S1, in March 1997.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service connected lumbar strain with 
spondylolysis, L5-S1, is currently manifested by constant, 
severe pain, equal strength in upper and lower extremities, 
bilaterally, but marked limitation of motion due to pain and 
spasming.

3.  The veteran's service connected PTSD was manifested prior 
to April 16, 1996, by mild occupational and social 
impairment, and by less than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationship with people but having emotional tension 
productive of mild social and industrial impairment.

4.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity, and by considerable impairment 
of the ability to establish or maintain effective or 
favorable relationships with people and having psychoneurotic 
symptoms that result in considerable industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
60 percent for lumbosacral strain with spondylolysis, L5-S1, 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5293 (1998).

2.  The criteria for the assignment of a rating higher than 
10 percent for PTSD prior to April 16, 1996 are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1996).

3.  The criteria for the assignment of a rating higher than 
50 percent for PTSD from April 16, 1996 are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1996-8).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected lumbar strain 
with spondylolysis, L5-S1, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  In addition, 
concerning his claim for an increased evaluation for his 
service-connected PTSD, the veteran has also presented a 
well-grounded claim, as he was awarded service connection and 
subsequently appeals the evaluation initially assigned.  In 
this case, the rating schedule does provide for a higher 
rating and the claim has remained open.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

The veteran reported, during his April 1998 VA examination, 
that he had been hospitalized six times in the last year for 
his various ailments, including his back and his PTSD, and 
that he is scheduled for back surgery but that the date had 
not then been set.  The most recent treatment records present 
in the claims file are dated in 1996.  However, the Board 
finds that it need not obtain these records.  This is so 
because the most recent VA examination reports are dated in 
April 1998.  It is unlikely that treatment records preceding 
these reports would afford a picture of the veteran's 
disabilities different than that portrayed in the more recent 
medical evidence. 

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation.  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).


A.  Lumbar Strain with Spondylolysis, L5-S1

In the present case, the veteran reported back trouble at 
discharge from active service.  His report of medical 
history, dated in February 1969, indicates he sustained a 
soft tissue injury to his back, which was conservatively 
treated and improved.  However, the examiner then noted the 
veteran continued to carry an L-3 profile.  Service medical 
records of treatment are not of record and cannot be found.  
An August 1969 VA examination report shows complaints of low 
back pain and weakness in both lower extremities.  The 
examiner noted the veteran had recently required 
hospitalization for his lower back disability, and that he 
had been prescribed a chair back brace.  The report shows a 
diagnosis of spondylolysis of L-5 vertebrae with chronic 
lumbosacral strain.  The RO granted service connection for 
lumbosacral strain, awarding a 20 percent evaluation 
effective from April 1969.  This evaluation was later 
confirmed in February 1973, following the veteran's appeal of 
a proposal to reduce the evaluation.  The RO then 
characterized the disability as lumbosacral strain with 
spondylolysis, L-5.

In April-May 1974, the veteran again required hospitalization 
for his lower back disability, including traction and the 
prescription of a lumbosacral corset.  The RO granted a 100 
percent evaluation under 38 C.F.R. § 4.29, but confirmed and 
continued the 20 percent evaluation following.

In August 1989, the RO granted a 60 percent evaluation for 
the veteran's lumbosacral strain with spondylolysis, L5, 
effective in June 1989.  The evidence then of record included 
a July 1989 VA examination report showing complaints of 
lumbosacral pain with radiation into the left lower extremity 
and objective observations of tenderness over the entire 
lumbar area with radiation into the left buttock, marked 
sensory impairment of the entire left leg with muscle 
weakness, and a tendency to left foot drop.  The examiner 
recorded range of lumbar spine motion measurements at 80 
degrees flexion, 10 degrees extension, 40 degrees lateral 
flexion on the left and 20 degrees on the right, 30 degrees 
left rotation, and 20 degrees right rotation.  Straight leg 
raising was 40 degrees on the right and 10 degrees on the 
left.  The veteran walked with the aid of a crutch, without 
which he was observed to experience severe pain.  Results of 
X-rays evidence mild spondylolisthesis of L5 over S1.  The 
report reveals an impression of disc disease of the lumbar 
vertebrae with radiation down the left leg and partial left 
foot drop.

In March 1991, the veteran again required surgery for his 
lumbosacral strain with spondylolysis, L5, and the RO granted 
a 100 percent evaluation under 38 C.F.R. § 4.30.  However, 
the RO confirmed and continued the 60 percent evaluation 
following and to the present.

The veteran has appealed the assignment of a 60 percent 
evaluation for his lumbosacral strain with spondylolysis, L5-
S1, and contends that a higher rating is warranted therefor.  
He contends that he experiences constant, severe pain and 
limitation of lumbar spine movement.  He further argues that 
he is unable to ambulate without a wheelchair because of this 
disability.  After review of the record, the Board finds that 
the evidence of record does not support the assignment of a 
rating greater than 60 percent for lumbosacral strain with 
spondylolysis, L5-S1.

The current 60 percent rating for lumbosacral strain with 
spondylolysis, L5-S1, was assigned under Diagnostic Code 
5293, for pronounced intervertebral disc syndrome with little 
intermittent relief characterized by persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, and/or other 
neurological findings appropriate to the site of the disease 
disc.  There is no greater evaluation provided for under this 
diagnostic code.  There is thus no higher evaluation that can 
be considered under this diagnostic code.

A higher evaluation could be warranted under Diagnostic Code 
5285, for the residuals of vertebral fracture involving the 
spinal cord and resulting in the veteran being bedridden or 
having to wear long leg braces.  However, the medical 
evidence of record simply does not demonstrate that either of 
these manifestations is met.  The veteran is not bedridden.  
Although he requires a wheelchair to ambulate, he is capable 
of walking short distances in his home, albeit with canes.  
Furthermore, the record does not show that he has been 
prescribed long leg braces.  Finally, the medical evidence of 
record does not establish that he has sustained fractures of 
the lumbar spine vertebrae.

A higher evaluation could also be warranted under Diagnostic 
Code 5286 for ankylosis of the entire spine at an unfavorable 
ankle and with marked deformity.  However, again, the medical 
evidence of record simply does not establish that the 
required manifestations are present.  The veteran did undergo 
fusion at L5-S1.  In addition, the most recent, April 1998, 
medical evidence of record reveals range of lumbar spine 
motion at 10 degrees flexion and zero degrees extension and 
lateral movement, and cervical spine motion of 10 degrees 
flexion and zero degrees extension and lateral movement.  
Nonetheless, the veteran's spine is not ankylosed.  Rather, 
he does exhibit some range of lumbar spine movement.  
Moreover, the veteran is service-connected for only that 
disability of his lumbar spine.  Service-connection of his 
cervical spine disability has been denied.  Therefore, 
symptoms attributable to his cervical spine may not here be 
considered.  Thus, the Board can not find that the veteran's 
lumbar spine disability meets the criteria for a higher 
evaluation under this diagnostic code.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 60 percent is not met.  
Specifically, the veteran does not exhibit the residuals of 
lumbar vertebra fractures that render him bedridden or in the 
need of long leg braces.  In addition, the medical evidence 
of record does not establish that the veteran's spine is 
ankylosed at an unfavorable angle.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain and pain upon motion 
were noted by the examiner; and the veteran has been awarded 
the highest evaluation afforded under Diagnostic Code 5293 in 
part because of the objective observations of severe pain and 
pain on motion, and the veteran's inability ambulate without 
a wheelchair or canes.  While the veteran exhibits extreme 
limitation of motion and while he has had a fusion at L5-S1, 
he does still exhibit some ability to move and to ambulate 
without his wheelchair-albeit for very short distances, in 
his home, and with canes.  Moreover, X-ray evidence simply 
does not establish that he has sustained fractures in his 
lumbar vertebrae.  Finally, the veteran is service-connected 
only for that disability in his lumbar spine.  Consequently, 
although it could be argued that his severe degree of 
limitation in lumbar spine motion approximates ankylosis of 
the lumbar spine, nonetheless, the medical evidence of record 
demonstrates that the veteran is able to move his lumbar 
spine.  Thus, this complaint by itself does not support an 
assignment of an increased rating beyond that warranted by 
the findings already noted and contemplated in the criteria 
for pronounced intervertebral disc syndrome with little 
intermittent relief. As discussed above, the rating now 
assigned for lumbar strain with spondylolysis, L5-S1, 
accounts for pain and pain upon motion demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal due to, inter alia, flail joint, 
and excess fatigability has not been contended or shown.

B.  PTSD

Service connection for PTSD was originally granted by an 
August 1994 rating decision and assigned a 10 percent 
evaluation, effective in September 1993.  The evidence then 
of record included service personnel records establishing 
that the veteran had served in the Republic South Vietnam as 
a light weapons infantryman and rifleman in the U.S. Army, 
and that he had received the Combat Infantryman Badge and the 
Air Medal.  In addition, a June 1994 VA examination report 
reflects a diagnosis of PTSD, delayed.  In November 1996, the 
rating criteria for evaluation of mental disorders were 
substantially revised.  The RO applied the revised criteria 
in evaluating the veteran's service connected PTSD in a 
December 1998 rating decision, and increased the evaluation 
of the veteran's PTSD to 50 percent, effective April 16, 
1996.  This evaluation has been confirmed and continued to 
the present.

However, since the veteran has appealed the initial 
assignment of the 10 percent evaluation, there are now two 
periods of time under consideration:  that before April 16, 
1996 and that from April 16, 1996.  The Board will consider 
whether an increased evaluation is warranted for each period 
of time in question, in turn. 

Under 38 C.F.R. § 3.344, which involves stabilization of 
disability evaluations, certain requirements are in effect 
for reducing ratings that have continued for long periods at 
the same level, that is 5 years or more.  This regulation 
also indicates, however, that rating agencies will handle 
cases affected by change of medical findings or diagnosis so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.


1.  Time Period Before April 16, 1996

The rating criteria in effect at this time provided, under 
the General Rating Formula for Psychoneurotic disorders, for 
the assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The 10 percent evaluation assigned for this period of time 
thus contemplates less than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and emotional tension productive of 
mild social and industrial impairment, under the old 
criteria, and occupational and social impairment due to mild 
or transient symptoms or symptoms controlled by continuous 
medication, under the new criteria.  Higher evaluations may 
be warranted for symptomatology productive of social and/or 
industrial impairment that is more severe, as delineated 
above.  However, the medical evidence of record does not show 
that the veteran exhibits the required manifestations during 
this time period.

VA outpatient and inpatient mental hygiene records begin in 
January 1996.  While hospitalized in April 1996, the veteran 
stated he had not received previous treatment for his PTSD, 
and the medical evidence of record reflect no records of 
treatment for PTSD for the period of time prior to January 
1996.  A June 1994 VA examination report is of record and 
notes complaints of crying when watching war movies, 
flashbacks which cause him to cry, guilt, avoiding thinking 
about his experiences in Vietnam, and an inability to recall 
events.  He also reported difficulty falling asleep and 
nightmares, but related this to financial stress.  He 
admitted to having a temper, but stated he felt it was not a 
major problem. He further stated he is reasonably active 
socially, gets along well with everyone, and enjoys doing 
crossword puzzles.  He indicated he had just moved to the 
area and had not had the opportunity to make new social 
contacts, but that he had had a good number of friends in the 
past and was hopeful that things would be better in future.  
The examiner observed the veteran to exhibit intact memory 
and orientation, good awareness of national and international 
events, adequate interest in things, no difficulty 
concentrating, and ability to show affection.  The report 
indicates that the veteran had not worked since August 1993, 
but attributed this to an accident.  The examiner noted the 
veteran kept referring to his physical ailments, and that he 
complained of being depressed because of these problems and 
his financial condition.  He had to be lead back to the 
purpose of the examination, which was the nervous condition.  
The examiner diagnosed PTSD, delayed.

There is nothing thereafter until January 1996, when the 
veteran is shown as presenting with complaints of nightmares, 
irritability, angry outbursts, and daily crying spells.  The 
examiner observed the veteran was alert and oriented to 
person, place and time, was dressed appropriately but with 
fair hygiene.  The veteran spoke softly and in a monotone, 
exhibited no suicidal or homicidal ideations, hallucinations 
or delusions.  His mood and affect were depressed.  Judgment 
and insight were intact.  The examiner recorded an impression 
of PTSD, major depression, and alcohol dependence in partial 
remission.  Thereafter, the records depict a disability 
picture that appears to escalate fairly rapidly, eventually 
requiring the veteran's hospitalization for PTSD.  
Nonetheless, it is not until April 12, 1996 that treatment 
records note his condition deteriorating significantly.  And 
it is not until April 16, 1996 that his symptoms were judged 
severe enough to require inpatient treatment.

First, the Board notes the veteran's symptomatology does not 
approximate that warranted for a 100 percent rating during 
this time period.  He was not then totally incapacitated 
psychoneurotically, virtually isolated, or unable to obtain 
or retain employment due solely to his service-connected 
PTSD.  Statements and records concerning the veteran's 
employment indicate that he was last employed in August 1993 
as a painter and in maintenance.  However, the veteran refers 
his unemployment to an accident that occurred in August 1993.  
The medical evidence of record further reveals that he 
sustained a work-related accident to his back in 1990, for 
which he received workman's compensation.  In August 1993, he 
was in an automobile accident.  Neither of these injuries, 
nor the resulting diminishment of his employment 
capabilities, has been attributed to his service-connected 
psychological disability. 

As for the remainder of the rating criteria, the veteran's 
symptoms of PTSD do not approximate the criteria for a rating 
above 10 percent.  The symptoms described above appear to 
produce less than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and less than definite industrial impairment.  
The veteran reports he is socially active and gets along well 
with people, and the examiner found him to exhibit the 
ability to show affection and adequate interest in other 
things.  While the veteran admitted to having a temper, he 
stated it was not a major problem.  In addition, the examiner 
found him to have good awareness of national and 
international events, as well as to exhibit intact 
orientation and memory, without difficulty concentrating.  
Moreover, the examiner found the veteran competent.  Other 
symptoms, such as depression, insomnia, and nightmares the 
veteran attributed to his financial problems and/or his other 
physical impairments.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent evaluation 
under Diagnostic Code 9411 are not met for the time period 
before April 16, 1996.  Specifically, the symptomatology of 
the veteran's service-connected PTSD during this period of 
time was not productive of more than definite occupational or 
social impairment.


II.  The Time Period from April 16, 1996

As above noted, the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996.  Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

In light of this change in regulations, the veteran's claim 
for increased evaluating for the time period from April 16, 
1996 requires more complex analysis.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that, when 
there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec. 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

The Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran for the time 
period in question.  The veteran meets the criteria for a 50 
percent evaluation, and no greater, for that period of time 
from April 16, 1996 under both the new and the old rating 
criteria.

The 50 percent evaluation assigned for this period of time 
contemplates considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and considerable industrial impairment, under the 
old criteria, and occupational and social impairment with 
reduced reliability and productivity under the new criteria.  
Higher evaluations are provided under both the new and the 
old criteria for symptomatology that is productive of more 
severe impairment socially and occupationally, as is 
delineated above-the new criteria immediately above and the 
old, in the previous section.  However, the medical evidence 
of record does not show that the veteran currently exhibits 
the required manifestations.

As explained above, the 50 percent evaluation was assigned 
effective following the veteran's hospitalization for an 
exacerbation of his PTSD symptoms on April 16, 1996.  
Hospital records show that he presented for hospitalization 
following fairly rapid escalation of such symptoms as 
irritability, insomnia, nightmares, hallucinations, 
persistent thoughts of suicide, homicidal ideation, 
depression and feeling a loss of purpose in his life, and 
lack of personal hygiene, weight loss, and loss of appetite.  
The examiner observed the veteran to be alert and oriented to 
person, place, and time, and to present appropriately dressed 
but unshaven and unkempt.  He exhibited psychomotor 
retardation in speech and motor activity, and, while he did 
not speak spontaneously, he did answer questions logically.  
Memory was intact, but concentration was very poor.  The 
examiner noted ruminative suicidal and homicidal thoughts, 
with plans and attempt to obtain the means to act.  No 
psychosis was noted.  Mood was depressed, affect, tearful, 
and insight, intact.  Judgment was found to be intact to the 
extent the veteran knew he needed help.  The veteran was 
discharged with diagnoses of PTSD, major recurrent depression 
without psychotic features, and chronic pain syndrome.  A 
Global Assessment of Functioning (GAF) score of 35 was 
assessed.

Following his hospitalization, he continued to present for 
treatment including prescribed medication for symptoms such 
as continued insomnia, depression, and intermittent suicidal 
thoughts.  The examiner observed the veteran to be alert and 
oriented to person, place, and time; to exhibit a sad, 
blunted affect; and to be appropriately dressed with good 
hygiene.  Some psychomotor retardation was noted in motor and 
speech, and little, if any, spontaneous speech.  But, the 
examiner observed, when questioned, the veteran answered 
logically.  There were no hallucinations or delusions, and 
judgment and insight remained intact.

In August 1996, the veteran again required hospitalization 
for exacerbation of his PTSD symptoms including depression, 
angry outbursts, suicidal ideation, and poor hygiene.  The 
hospital report showed that the veteran presented as not 
having washed for three days and stated he had started 
drinking again following surgery for his neck, as pain 
medication had not been prescribed.  In addition, he stated 
he was not taking his prescribed psychiatric medications 
regularly.  The examiner observed the veteran to be alert and 
oriented times three, to be dressed appropriately but to 
exhibit poor hygiene, and to have poor eye contact, little 
spontaneous speech and moderate psychomotor retardation in 
motor activity and speech.  His memory was intact but 
concentration poor.  No homicidal ideation or psychosis was 
present.  His mood was depressed, affect, sad, judgment and 
insight, intact.  The hospital records show that he was 
discharged with diagnoses of sporadic alcohol dependence, 
PTSD with psychotic features, and substance induced mood 
disorder.  GAF was recorded at 30.

Finally, an April 1998 VA examination report is of record and 
notes complaints of recurring nightmares and flashbacks, 
recurring guilt feelings, insomnia, poor memory, and of 
having no friends or activities other than watching 
television.  The examiner observed the veteran to be oriented 
in all three spheres, and to be dressed appropriately with 
appropriate hygiene.  Speech was somewhat pressured, yet 
logical and coherent.  And he appeared tense and mildly 
anxious.  Memory and concentration were poor, as were mood, 
judgment, and insight.  The veteran averred past suicidal 
ideations, but no homicidal ideations were found.  The 
examiner noted the veteran stated he could not watch any kind 
of war-associated stimuli or stimuli reminding him of Vietnam 
without experiencing a great deal of psychological distress.  
He is also recorded as reporting he is unable to make 
friends, is irritable, and has difficulty concentrating and 
controlling his temper.  The report indicates the veteran 
reported six hospitalizations in the past year for various 
conditions including alcoholism and other physical 
impairments in addition to PTSD.  He is scheduled for further 
back and hip surgery.  The report further notes that the 
veteran had not worked since 1992, when he underwent a back 
fusion subsequent to re-injuring his back.  The examiner 
diagnosed chronic PTSD and alcohol abuse and assessed a GAF 
of 55.

To address first the new, more specific rating criteria, the 
Board notes that the examination report contains references 
to specific symptoms listed in the ratings for 30 to 100 
percent evaluations.  Depressed mood and chronic sleep 
impairment are shown in April, May, and August 1996 and in 
January 1998; mild memory loss in May 1996 and January 1998; 
anxiety in January 1998; circumstantial, circumlocutory, or 
stereotyped speech in April, May, and August 1996, and in 
January 1998; disturbances of motivation and mood in April 
1996 and January 1998; flattened affect in May 1996; 
difficulty establishing and maintaining effective work and 
social relationships in January 1998; neglect of personal 
appearance and hygiene, impaired impulse control, and near 
continuous depression affecting ability to function in April 
and August 1996; suicidal ideation in April, May, and August 
1996, and in January 1998; and persistent delusions in April 
1996 and January 1998.  Yet, the Board finds that the 
majority of medical evidence simply does not establish that 
the veteran experiences overall symptomatology that may be 
characterized as occupational and social impairment with 
reduced reliability and productivity.

Although it could be argued that the veteran's symptomatology 
and work record are more indicative of occupational social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, so as 
to warrant the assignment of a 70 percent rating, the general 
rating formula states that this would be due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  The veteran exhibits several of these 
symptoms:  neglect of personal appearance and hygiene, 
impaired impulse control, near-continuous depression 
affecting his ability to function, and suicidal ideation.  
Yet, the medical evidence shows that these symptoms, with one 
exception, were reported during the veteran's 
hospitalizations, during the first of which he was awarded a 
100 percent evaluation under 38 C.F.R. § 4.29.  The second 
hospitalization lasted only seven days, far short of the 21 
days required under 38 C.F.R. § 4.29.  Hence, a 100 percent 
evaluation was not awarded for the second period of 
hospitalization.  Suicidal ideation, the only symptom within 
the 70 percent rating criteria to be reported outside the two 
periods of hospitalization, is reported in May 1996, 
immediately following the first period of hospitalization and 
before the second, and is reported by the veteran but not 
observed by the examiner in January 1998.

Similarly, symptomatology within the 100 percent rating 
criteria-flashbacks-is also reported during the first 
period of hospitalization, in April 1996.  Thereafter, the 
veteran reports experiencing flashbacks again in January 
1998.  Yet, the examiner observed no delusions or 
hallucinations.  And, while the veteran was diagnosed with 
psychotic features in August 1996-despite the fact that the 
examiner observed no psychoses or hallucinations-the 
examiner in January 1998 did not.  Moreover, the Board notes 
that flashbacks alone are simply not enough as a symptom, by 
itself, to render the veteran occupationally and socially 
impaired with more than reduced reliability and productivity.

Thus, the Board finds that the majority of medical evidence 
simply does not establish that the veteran currently 
experiences overall symptomatology productive of occupational 
and social impairment with more than reduced reliability and 
productivity.

Similarly, both the old and the new criteria for a 100 
percent rating are not approximated during this time period.  
A January 1998 VA examination report of record does show that 
the veteran is unemployable.  But the evidentiary record 
shows that this is because of his service-connected and non-
service connected back and neck disabilities.  Statements and 
records concerning the veteran's employment indicate that he 
was last employed in August 1993 as a painter and in 
maintenance.  However, the veteran himself refers his 
unemployment to an accident that occurred in August 1993.  
The medical evidence of record further reveals that he 
sustained a work-related accident to his back in 1990, for 
which he received workman's compensation.  In August 1993, he 
was in an automobile accident.  Neither of these injuries, 
nor the resulting diminishment of his employment 
capabilities, has been attributed to his service-connected 
psychological disability.  The medical evidence of record 
simply does not establish that the veteran is totally 
occupationally and socially impaired due solely to his 
service-connected PTSD.

As for the remainder of the former rating criteria, the 
veteran's symptoms of PTSD more nearly approximate the 
criteria for the 50 percent rating, and no higher.  The 
symptoms described above appear to reflect considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and considerable 
industrial impairment.  The veteran reports he has no friends 
and participates in no activities and that he is unable to 
make friends.  Yet, the evidence of record reveals that he 
continues to live with his wife of nearly nine years and that 
he has sought and continues to seek inpatient and outpatient 
treatment for his PTSD.  Moreover, hospital records show 
that, over time, his symptoms improve with treatment and that 
he gradually begins to participate in group therapeutic 
activities.  The May 1996 outpatient records reinforce this, 
showing that he attended a session of group therapy and after 
initial reluctance to share information, began to involve 
himself in the group as the session went on.  Finally, the 
examiner observed the veteran to be oriented in all three 
spheres, to be dressed appropriately, and to have appropriate 
hygiene.  His mood was somewhat depressed and his speech was 
pressured, but he spoke logically and coherently.  The 
examiner found him competent.

The Board notes that the April and August hospital discharge 
reports contain GAF scores of, respectively, 35 and 30.  Yet, 
the April 1998 examination report reveals a GAF score of 55.  
The lower scores reflect that the person has, respectively, 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood; or that he exhibits 
behavior considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or an inability to function in almost all areas.  
The higher score reflects that the person exhibits moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board notes that the lower GAF 
scores were obtained at periods of hospitalization, the first 
of which, as noted above, the veteran was compensated for at 
a 100 percent rating.  These periods represent, therefore, 
exacerbations in the veteran's disability picture and do not, 
therefore, present a complete picture of the veteran's 
psychiatric disability.  The lower GAF scores are not, 
therefore, characteristic of the veteran's current 
disability.  The veteran has complained of flashbacks and 
was, in August 1996, diagnosed as having PTSD with psychotic 
features.  Nonetheless, the medical evidence of record has 
not shown observations of hallucinations, delusions, or any 
other psychoses.  Nor has he been found to exhibit impairment 
in reality testing or to have delusions or hallucinations 
overall.  He has not been shown to exhibit illogical, 
obscure, or irrelevant speech, nor has he been shown to be 
incoherent.  And, although he has been found to be 
unemployable, to require assistance in his activities of 
daily living, and to be limited to the use of a wheelchair, 
the medical evidence of record shows that these conditions 
are secondary to his service-connected and non-service 
connected back and neck disabilities, rather than to his 
service-connected PTSD.  Thus, when focusing on the reported 
symptoms and the veteran's employment history, rather than on 
the lower GAF scores assigned after periods of 
hospitalization, the Board concludes that the requirements 
for a rating higher than 50 percent are not met.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 50 percent evaluation 
under Diagnostic Code 9411 are not currently met under either 
the old or the new criteria for the time period from April 
16, 1996.  Specifically, the symptomatology of the veteran's 
service-connected PTSD during this period of time is 
productive of occupational and social impairment productive 
of no more than reduced reliability and productivity, and is 
productive of no more than considerable social or industrial 
impairment.


C.  Extra-Schedular Consideration under 38 C.F.R. § 3.321(a)

The above does not, however, preclude the granting of higher 
evaluations for these disabilities than have been granted 
herein.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for ankylosis of the lumbar spine.  In addition, 
higher evaluations are provided for symptoms of PTSD of 
greater severity-before April 16, 1996 under the old rating 
criteria and from April 16, 1996, under both the old and the 
new-productive of total occupational and social impairment, 
occupational and social impairment with deficiencies in most 
areas, severe impairment in the ability to obtain or retain 
employment and to establish and maintain effective or 
favorable relationships, occupational and social impairment 
with reduced reliability and productivity, considerable 
impairment of ability to establish or maintain effective or 
favorable relationships and considerable occupational 
impairment, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships and definite industrial 
impairment.  The evidentiary record simply does not reveal 
that the required manifestations are present.  Also, the 
veteran is in receipt of a total rating for compensation 
based on his service connected conditions.
	(CONTINUED ON NEXT PAGE)



ORDER

A rating greater than 60 percent for lumbar strain with 
spondylolysis, L5-S1, is denied.

A rating greater than 10 percent for PTSD for the time period 
before April 16, 1996, is denied.  A rating greater than 50 
percent for PTSD for the time period from April 16, 1996 is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

